Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This communication is in response to the application filed on 07/01/2019. In which Claims 1-20 are presented for examination.
Drawings
The applicant’s drawings submitted on 07/01/2019 are acceptable for examination purposes. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not 


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamel US 20190305949 A1, in view of Poder US 10439815 B1.
As to claim 1, Hamel discloses a system for verifying credentials comprising: a first computer system coupled to a computer network, said first computer system including a computer memory having a machine-readable medium comprising machine-executable code recorded thereon, said machine- executable code comprising instructions for (Hamel Pa. [0097]) [a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor.]: receiving a first set of identifying information corresponding to a first user of the first computer system, said first set of identifying information comprising the first user's name (Hamel Pa. [0111]) [Login application 1C10 comprises an application for receiving login information (e.g., username and password, a credential, a QR code challenge, etc.)]; receiving via the computer network a first set of credential information, wherein the first set of credential information is associated with information in the first set of identifying information (Hamel Pa. [0100]) [The system for digital credentialing further determines a set of credentials available to the user based on the user information as well as stores a record of previously issued credentials. The credentials comprise categories satisfied by the user information] [verifying a digital identification using embedded user credential data]; creating a first digital document, wherein the first digital document depicts information from the first set of identifying information (Hamel Pa. [0106]) [A mapping document is created (e.g., according to the world wide web consortium decentralized identifier (DID) document specification). For example, the mapping document maps a user identifier to the authentication device], information from the first set of credential information (Hamel Pa. [0118]) [The server system is able to verify the legitimacy of the credential as the credential, a pointer to the credential (e.g., an identifier), other related information (e.g., a decentralized identifier document), and/or information about the credential are stored in a distributed ledger by the issue], creating a second digital document, wherein the second digital document depicts the first digital identifier (Hamel Pa. [0106]) [A mapping document is created (e.g., according to the world wide web consortium decentralized identifier (DID) document specification). For example, the mapping document maps a user identifier to the authentication device], information from the first set of 234829-9844-41 87v.25Attorney Docket No. 026729-000 1 credential information, storing the first digital document and the second digital document on the first computer system (Hamel Pa. [0106]) [The mapping document is then signed using the authentication device private key and submitted to a decentralized ledger for storage]
It is noted that Hamel does not appear explicitly disclose generating a first digital identifier using an encryption algorithm, wherein information from the first set of identifying information is input to the encryption algorithm to generate the first digital identifier, associating the first digital identifier with information in the first set of identifying information; and an icon capable of responding to an action; and an icon capable of responding to an action;

Poder discloses generating a first digital identifier using an encryption algorithm, wherein information from the first set of identifying information is input to the encryption algorithm to generate the first digital identifier, associating the first digital identifier with information in the first set of identifying information (Poder Col. 1 Lines 53-67) [(ii) encrypted user information from a digital identification of the user, the encrypted user information including a first checksum, and (iii) a timestamp of encryption; selecting, by the authorized device and from a plurality of decryption keys and based at least on the timestamp of encryption included in the encrypted user information, a variable decryption key that corresponds to an encryption used to encrypt the encrypted user information; generating, by the authorized device, a set of decrypted user information from the digital identification on the user device based at least on decrypting the encrypted user information from the digital identification on the user device using the variable decryption key]; and an icon capable of responding to an action; and an icon capable of responding to an action (Poder Col. 24 Lines 9-23) [the user device 130 may receive a user input from a user that enables an icon 412 and in response, the user device 130 may display a digital identification application screen 414a on the user device 130. An access screen 414b may then be presented to request user credential data to provide access to secure user information. The user-submitted user credential data may be determined to be valid at decision point 416 based on an access credential 424 provided by the digital identification server 110. In response to determining that the submitted user credential data matches expected credential data, a secure screen 414c including secure user information may be displayed on the user device 130.]
Thus, before the effective filing date of the claimed invention, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by Poder to the tokenization system of Hamel would have yield predictable results and resulted in an improved system, namely, a system that would provide physical identification cards by issuing authorities such as government agencies or companies to users during an issuance process. Such physical identification cards include user information that is used to identify the identity of the user, and in some instances, provide access or privileges to the user (Poder col. 1 lines 25-35)

As to claim 2, the combination of Hamel and Poder discloses wherein said machine-executable code further comprises instructions for: presenting to a second user a first computer interface; receiving from the second user by the first computer interface a first request (Hamel Pa. [0109]) [FIG. 1A. In the example shown, authentication device 1B00 comprises interface 1B02. For example, interface 1B02 comprises an interface for receiving data, providing data, receiving a request for data, etc. Processor 1B04 comprises a processor for executing applications 1B06]; presenting to the second user the first digital identifier in response to the first request (Poder col. 8 lines 46-59) [upon receiving a request for the secure user information by the digital identification server 110, the issuing authority server 120 may require an exchange of the access credentials to validate an authorized request]; receiving from the second user by the first computer interface a selection of the first digital identifier (Hamel Pa. [0100]) [The system for digital credentialing further determines a set of credentials available to the user based on the user information as well as stores a record of previously issued credentials. The credentials comprise categories satisfied by the user information] [verifying a digital identification using embedded user credential data]; in response to selection of the first digital identifier, presenting to the second user the second digital document; receiving from the second user a second request; and presenting to the second user the first digital document in response to the second request (Hamel Pa. [0106]) [A mapping document is created (e.g., according to the world wide web consortium decentralized identifier (DID) document specification). For example, the mapping document maps a user identifier to the authentication device]
Thus, before the effective filing date of the claimed invention, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by Poder to the tokenization system of Hamel would have yield predictable results and resulted in an improved system, namely, a system that would provide physical identification cards by issuing authorities such as government agencies or companies to users during an issuance process. Such physical identification cards include user information that is used to identify the identity of the user, and in some instances, provide access or privileges to the user (Poder col. 1 lines 25-35)

As to claim 3, the combination of Hamel and Poder discloses wherein said machine-executable code further comprises instructions for: receiving from the second user a third request (Hamel Pa. [0109]) [FIG. 1A. In the example shown, authentication device 1B00 comprises interface 1B02. For example, interface 1B02 comprises an interface for receiving data, providing data, receiving a request for data, etc. Processor 1B04 comprises a processor for executing applications 1B06], wherein the third request is a request to transmit the first digital document; transmitting the second digital document in response to the third request (Hamel Pa. [0106]) [A mapping document is created (e.g., according to the world wide web consortium decentralized identifier (DID) document specification). For example, the mapping document maps a user identifier to the authentication device]
 
As to claim 4, the combination of Hamel and Poder discloses wherein the third request is a request to transmit the first digital document to a printer (Poder Fig. 1B)
Before the effective filing date of the claimed invention, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by Poder to the tokenization system of Hamel would have yield predictable results and resulted in an improved system, namely, a system that would provide physical identification cards by issuing authorities such as government agencies or companies to users during an issuance process. Such physical identification cards include user  (Poder col. 1 lines 25-35)
As to claim 5, the combination of Hamel and Poder discloses wherein the third request is a request to transmit the first digital document by email (Hamel Pa. [0216]) [The digital identity application is associated with user information (e.g., an email address, user identifier (ID), and/or a user account) for identifying the user]

As to claim 6, the combination of Hamel and Poder discloses wherein said machine-executable code further comprises instructions for: receiving a first request from the first user; generating an executable link in response to the first request; transmitting the executable link to a second user; presenting the second digital document to the second user in response to selection of the executable link by the second user (Hamel Pa. [0193])  [wherein the authorizing access includes linking a user authentication device with the user, determine the user authentication device in response to the sensitive data access request, provide a secondary request for authorization to access sensitive data to the user authentication device in response to the sensitive data access request, receive a secondary request response from the user authentication device to the secondary request, and provide the secondary request response to the application enabling access to the sensitive data] 


As to claims 7-8, the combination of Hamel and Poder discloses wherein the second digital document is presented to the second user in response to selection of said executable link only if the second user selects the executable link within a predetermined period of time; wherein the second digital document is presented to the second user in response to selection of said executable link only if the number of times that the executable link has been selected is less than a predetermined number of times (Hamel Pa. [0197]) [wherein the authorizing access includes linking a user authentication device with the user, determine the user authentication device in response to the sensitive data access request, provide a secondary request for authorization to access sensitive data to the user authentication device in response to the sensitive data access request]  


As to claim 9, the combination of Hamel and Poder discloses wherein said machine-executable code further comprises instructions for: presenting to a second user a first computer interface; receiving from a second user a search request by the first computer interface; storing the search request, wherein the first set of credential information is received after the search is stored;25 4829-9844-41 87v.25Attorney Docket No. 026'729-0001 matching information in the first set of credential information to the search request; sending to the second user the first digital identifier (Hamel Pa. [0197]) [employees with a credential can access application A, contractors with a credential can access application B, or any other appropriate matching of access with identifiers]

As to claim 10, the combination of Hamel and Poder discloses wherein said machine-executable code further comprises instructions for: transmitting a first entry to a blockchain ledger wherein the entry includes the first set of credential information and the first digital identifier; receiving from the blockchain ledger a blockchain ledger time and date associated with the first entry; associating the blockchain ledger time and date with the icon capable of responding to an action; presenting the blockchain ledger time and date when the icon is selected (Hamel Pa. [0116]) [the distributed ledger comprises a blockchain. In some embodiments, the signed mapping document is provided to a permissioned writer for the distributed ledger. In some embodiments, the system comprises a storage for storing a digital credential for proving a user qualification]


As to claims 11-20, claims 11-20 recite the claimed that contain respectively similar limitations as claims 1-10; therefore, they are rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491